 Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 1 of 13 Page ID #:3077



1    HORTON, OBERRECHT & KIRKPATRICK
     Cheryl A. Kirkpatrick, Esq. (SBN 149906)
2    Fang Li, Esq. (SBN 250464)
     3 Park Plaza, Suite 350
3    Irvine, CA 92614
     PH: (949) 251-5100
4    FX: (949) 251-5104
     Email: ckirkpatrick@hortonfirm.com / fli@hortonfirm.com
5

6    Attorneys for Defendant Corona Seeds, Inc.
7

8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11    Agricola Cuyuma SA;                             CASE NO. 2:17-cv-8220 DMG (SKx)
      Corporacion Agricola Vinasol SAC;
12
                         Plaintiffs,                  CORONA SEEDS, INC.’S
13    v.                                              TRIAL BRIEF
14    Corona Seeds, Inc. and
      Crites Seed, Inc.                               District Judge: Hon. Dolly M. Gee
15
                         Defendant.
16
                                                      Complaint Served: December 21, 2017
17

18

19                                                    Judge: Hon. Dolly M. Gee
                                                      Magistrate: Hon. Steve Kim
20

21

22

23

24

25

26

27

28


                                                  1
                               DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
 Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 2 of 13 Page ID #:3078



1                               TABLE OF CONTENTS
2

3        TABLE OF CONTENTS                                                     i
4        TABLE OF AUTHORITIES                                                  ii
5        I.    PLAINTIFFS’ ALLEGATIONS OF DISEASED SEEDS                       2
6
               A.    SENASA Test Re: Stemphylium sarciniforme                  2
7
               B.    Dr. Mattos Calderon’s Tests                               3
8
               C.    SGS-Portugal’s Testing of Pathogens                       5
9
                     1.    Unreliability of NGS Testing                        6
10
                     2.    All of the Bacteria and Fungus Except               6
11
                           Pythium Identified Are Not Pathogenic to Peas
12
                     3.    There is No Evidence that There Was A Pythium       7
13
                           Species Pathogenic to Peas
14
               D.    The Court’s Gatekeeping Role                              9
15
         II.   CONCLUSION                                                      11
16

17

18

19

20

21

22

23

24

25

26

27

28


                                            i
                                     TABLE OF CONTENTS
 Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 3 of 13 Page ID #:3079



1                              TABLE OF AUTHORITIES
2        Case Law
3        Daubert v. Merrell Dow Pharmaceuticals, Inc. th509 U.S. 579, 592 (1997)   9
         Hathaway v. Bazany, 507 F.3d 312, 317-319 (5 Cir. 2007)                   9
4        Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 149 (1999)              9
         Menz v. New   Holland North America, Inc. 507 F.3d 1107, 1114-1115        9
5              (8th Cir. 2007)
         Riegel v. Medtronic, Inc., 451 F.3d 104 (2d Cir. 2006) th                 9
6        Stilwell v. Smith & Nephew, Inc. 482 F.3d 1187, 1192 (9 Cir.  2007)       9
         ZF Meritor, LLC v. Eaton Corp. 696 F.3d 254, 293-294 (3rd Cir. 2012)      2
7
         Statutes
8
         FRE 401                                                                   10
9        FRE 403                                                                   11
         FRE 702                                                                   9, 10
10       FRE 703                                                                   9
11       Rules
12       L.R. 16-10                                                                1
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                             ii
                                     TABLE OF AUTHORITES
 Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 4 of 13 Page ID #:3080



1
                                    CORONA’S TRIAL BRIEF
2
           Pursuant to L.R. 16-10, Defendant Corona Seeds, Inc. (“Corona”) respectfully
3
     submits the following Trial Brief.
4
     I.    PLAINTIFFS’ ALLEGATIONS OF DISEASED SEEDS
5
           In this case, Plaintiffs Agricola Cuyuma SA and Corporacion Agricola Vinasol
6
     SAC (collectively, “Plaintiffs”) claim that the sapphire pea seeds from lot 606 supplied
7
     by Corona were infected with certain pathogens. Specifically, Plaintiffs intend to offer
8
     evidence of testing from SENASA, Dr. Mattos Calderon and SGS-Portugal that identified
9
     certain bacterial and fungal organisms in the seeds. With this evidence, Plaintiffs,
10
     through their plant pathology expert Michael Coffey (“Coffey”), intend to show that
11
     Corona’s seeds contained certain bacteria and fungi that contaminated not only the fields
12
     where the sapphire peas were planted but also adjacent fields containing other crops.
13
           A.      SENASA Test Re: Stemphylium sarciniforme
14
           On November 8, 2016, SENASA purportedly found the presence of a fungus
15
     called Stemphylium sarciniforme in the lot 606 seeds. With this information, Coffey
16
     intends to opine that the seeds brought this fungus into Plaintiffs’ fields that affected the
17
     pea and surrounding crops. Initially, Coffey testified at deposition that he is not affiliated
18
     with SENASA and has no information on the methodology of SENASA’s testing. Expert
19
     testimony based on data prepared by persons not known to the testifying witness, who
20
     lacks knowledge as to the methodology used to create the data, does not meet reliability
21
     requirements for admission. ZF Meritor, LLC v. Eaton Corp. 696 F.3d 254, 293-294 (3rd
22
     Cir. 2012).
23
           Notwithstanding the above, Corona contends that Stemphylium sarciniforme is not
24
     pathogenic to peas. At trial, Corona’s plant pathology expert Steve Koike will opine that
25
     this fungus is not a pathogen of pea based on all known literature including the American
26
     Phytopathological Society (“APS”) Compendium of Pea Diseases and the U.S.
27
     Department of Agriculture (“USDA”) list of pea diseases. In addition, at deposition, in
28
     ///
                                                   2
                                DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
 Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 5 of 13 Page ID #:3081



1
     response to the question of whether this fungus is pathogenic to peas, Plaintiffs’ plant
2
     pathology expert Coffey testified as follows:
3
                “Q: Is Stemphylium sarciniforme, is this an organism that’s pathogenic
4
                to sapphire peas?
5
                A: I don’t know – no, I’ll say I don’t know.
6
                Q: So is it fair to say that you’re not going to give an opinion that
7
                Stemphylium sarciniforme had anything to do with the crop loss in this
8
                case?
9
                A: I could give an opinion if I knew the details of how it was isolated,
10
                you know, what the state of the plant germination was or was it indeed
11
                a seedling, where it was isolated from, what methods were used to
12
                isolate it, what methods were used to identify it.
13
                Q: So you don’t know as you sit here today whether they tested the
14
                seed, the stem, the plant, you don’t have that information right now;
15
                correct?
16
                A: No, I don’t have it, no.
17
                Q: Assuming there was a test on the plant, is that something that would
18
                have affected the crop loss claims that plaintiffs have in this case?
19
                A: No.”
20
           Coffey’s testimony above cements his lack of knowledge of the SENASA testing
21
     methodology. Therefore, he has no opinion about whether Stemphylium sarciniforme had
22
     anything to do with Plaintiffs’ claims in this case. More importantly, Coffey admitted
23
     that this fungus, if found on the plant (as opposed to the seed), would not have affected
24
     Plaintiffs’ crop loss claims in this case. This is important because SENASA’s test was a
25
     test on the plant and not the seeds.
26
           B.       Dr. Mattos Calderon’s Tests
27
           On February 23, 2017 and March 8, 2017, Dr. Calderon identified the following
28
     pathogens on the sapphire lot 606 seeds:
                                                     3
                                 DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
 Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 6 of 13 Page ID #:3082



1
                Pseudomonas syringae pathovar (bacteria)
2
                Rhizopus (fungus)
3
                Penicillium (fungus)
4
           Again, Plaintiffs’ plant pathology expert Coffey has no information on Dr.
5
     Calderon’s testing methodology. At deposition, he testified as follows:
6
              “Q: Is it true that because you do now know the methodology used by
7
              Dr. Calderon that you have no opinion on whether or not her testing
8
              was in conformance with international standards?
9
              A: No comment.
10
              …
11
              A: I don’t have any comment because I don’t know enough about that
12
              whole process, right, to have any opinion.”
13
           Indeed, when Coffey was apprised that Dr. Calderon used the “agar” method, he
14
     agreed that this was not a “molecular method” and therefore not in compliance with
15
     international standards.
16
           More importantly, Coffey cannot opine that Pseudomonas syringae pathovar is
17
     pathogenic to sapphire peas in this case. Pseudomonas is a bacteria. Syringae is one
18
     species of the bacteria. Pathovar means a set of strains of the species of the bacteria.
19
     Coffey testified that he has no knowledge about whether sapphire peas are resistant to
20
     this bacteria strain. Without information about the peas’ resistance, he cannot know
21
     whether it is pathogenic to peas.
22
           Similarly, Coffey cannot opine that Rhizpus and Penicillium are pathogenic to
23
     peas. This is due to the fact that Dr. Calderon’s test was not specific enough and did not
24
     identify any specific species of Rhizpus or Penicillium. Without this information, one
25
     cannot know whether they are pathogenic to peas. At deposition, Coffey agreed and
26
     testified as follows:
27
              “Q: Are any of those pathogenic to peas?
28
     ///
                                                   4
                                DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
 Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 7 of 13 Page ID #:3083



1
                A: Okay. So I’m going through very carefully. At the level, well, you
2
                know, which is the genus like Rhuzopus, Penicillium …, it’s not
3
                possible to say. It’s not enough information without species or more
4
                detail which species….”
5
                Q: So, based on your understanding, Dr. Calderon’s testing did not go
6
                far enough to determine the species of certain fungi and bacteria,
7
                correct?
8
                A: That’s correct, yes.”
9
           Dr. Calderon’s testing was not specific and thorough enough for anyone to opine
10
     that they are pathogenic to peas. Without identifying specific species of organisms, one
11
     cannot possibly know because there are hundreds of different species of microorganisms
12
     and only a handful of species are actually pathogenic to peas.
13
           C.      SGS-Portugal’s Testing of Pathogens
14
           Plaintiffs also intend to admit evidence of SGS-Portugal’s testing of the sapphire
15
     (lot 606) pea seeds. SGS-Portugal used Next Generation Sequencing (“NGS”) to identify
16
     pathogens. NGS testing detects relic of fragment DNA on the seeds. However, NGS
17
     testing does not show viable or live microorganisms. Regardless, the fragment DNA is
18
     then inputted into a database to identify the genus of any microorganisms and any
19
     specific species or strains of those microorganisms. If specific species or strains are not
20
     contained in the database, the NGS testing will merely identify the name of the genus
21
     with “sp.” which means an unknown species.
22
           Here, SGS-Portugal’s NGS testing identified the following bacteria and fungi:
                  Pantoea sp. (bacteria)
23

24
                  Enterobacteriaceae sp. (bacteria)
25
                  Erwinia sp. (bacteria)
26
                  Acinetobacter sp. (bacteria)
27
                  Stephylium sp. (fungus)
28
                  Alternaria sp. (fungus)
                                                    5
                                 DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
 Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 8 of 13 Page ID #:3084



1
                Cladosportium sp. (fungus)
2
                Fusarium oxysporum sp. (fungus)
3
                Sclerotinia sp. (fungus)
4
                Crypococcus victoriae (fungus)
5
                Thenatephorus cucumeris (fungus)
6
                Pythium sp. (fungus)
7
                  1.         Unreliability of NGS Testing
8
           Again, NGS testing detects DNA fragments and not viable microorganisms. In
9    other words, NGS testing does not determine whether the bacteria and fungi were alive or
10   dead at the time of testing. This is crucial because dead DNA fragments of
11   microorganisms on seeds will have no impact on their germination, their health or the
12   health of the plants.
13                2.         All of the Bacteria and Fungus Except Pythium Identified Are
14                       Not Pathogenic to Peas
15         Plaintiffs’ plant pathology expert Coffey addressed whether the microorganism
16   fragment DNA from SGS-Portugal’s NGS testing showed any microorganisms that were
17   pathogenic to peas. With the exception of Pythium, Coffey noted that he could not opine
18   about whether they were pathogenic to peas because there is insufficient information
19   from the testing about the species or strains of the microorganism. Coffey testified:
20            “Q: As a pathologist based on the information you have right now,
21            isn’t it true that you don’t have sufficient information about all the
22            microorganisms that were purportedly identified by SGS are
23            pathogenic to peas?
24            A: Okay. So not all. Pythium is the one I picked out as with all the
25            other data and my knowledge, I might see some Pythium, I can say
26            that.”
27   ///
28   ///
                                                     6
                                  DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
 Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 9 of 13 Page ID #:3085



1
             Without information on specific species or strains, no one can testify about
2
     whether the microorganisms that were identified by the NGS testing are pathogenic to
3
     peas.
4
                   3.     There is No Evidence that There Was A Pythium Species
5
                          Pathogenic to Peas
6
             The NGS testing identified Pythium sp. on the subject seeds. Plaintiffs’ plant
7
     pathologist Coffey confirmed that that the SGS-Portugal’s NGS testing could not identify
8
     a particular species of Pythium. He also confirmed that not all species of Pythium are
9
     pathogenic to peas. There are about 280 species and only about 12 are identified as
10
     pathogenic to peas. Again, Coffey does not have enough information on the Pythium
11
     species found on the seeds to opine that they were pathogenic to peas. Coffey testified:
12
               Q: I understand that Pythium ultimum and perhaps some other species
13
               of Pythium can be pathogenic to peas, but we can’t know because the
14
               SGS testing never provided us the species; correct?
15
               A: Correct.
16
             Yet, Coffey’s entire theory of the case is that Pythium caused damage to the
17
     sapphire peas and other crops on adjacent fields. Coffey testified:
18
               Q: The damage to the crop in this case, is it your opinion that it’s
19
               because of a particular species of Pythium within the seed?
20
               A: I would say, yeah, in terms of all the evidence presented that, right
21
               from the beginning, from day one, I was presented with masses of data.
22
               And out of that I could see immediately that, you know, Pythium was
23
               the main player. It’s – I admit its prejudiced by my experience, you
24
               know. If I were a cancer specialist, I might see if cancer even if it
25
               didn’t exist. I mean, no one can get out of that possibility. But I weigh
26
               that up in terms of what evidence is available, this versus anything else.
27
               I don’t see any evidence, either symptoms, isolations, or anything else,
28
     ///
                                                    7
                                DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 10 of 13 Page ID #:3086



1
                  that pinpoints to anything else that would cause it. So it’s by processes
2
                  elimination we are left with this.”
3
            Strangely, even though Coffey pins the entire case on Pythium, he admits that the
4
     damage observed to the pea crop is not consistent with Pythium. He testified:
5
                  “Q: Are you saying that Pythium causes damping-off or certain
6
                  Pythium species causes damping-off in pea plants?
7
                  A: Of course they do. It’s the classic –it’s the most important disease
8
                  in peas.
9
                  Q: Did you see evidence of damping-off with the crops that plaintiffs
10
                  claim –
11
                  A: No, I did not see any symptoms reminiscent….”
12
            Finally, Coffey admits that Pythium is not seedborne which means that Pythium
13
     cannot survive in pea seeds above ground. In other words, he admits that living Pythium
14
     cannot survive in the seeds that were sold by Corona to Plaintiffs in Peru. However,
15
     Coffey has a theory that Pythium oospores (a fertilized female zygote or cell) can survive
16
     in seeds and that was what was transported from the seeds into the fields in Peru.
17
     However, Coffey cannot rely on any scientific literature that supports his theory. He
18
     testified:
19
                  “Q: Do you have any – are you aware of any published literature that
20
                  states living oospores of Pythium can be inside a pea seed?
21
                  A: No.
22
                  Q: Have you researched whether Pythium oospores, living organisms,
23
                  can survive in a pea seed?
24
                  A: No, because this will be a first. In fact, it would be a good
25
                  publication….”
26
            Clearly, Coffey does not have any scientific basis to opine that Pythium was
27
     brought into Plaintiffs’ fields in Peru through the sapphire seeds sold by Corona.
28
     ///
                                                        8
                                   DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 11 of 13 Page ID #:3087



1
           D.     The Court’s Gatekeeping Role
2
           The Federal Rules of Evidence assign to the trial judge the task of ensuring that an
3    expert’s testimony both rests on a reliable foundation and is relevant to the task at hand.
4    Daubert v. Merrell Dow Pharmaceuticals, Inc. 509 U.S. 579, 592 (1997). Rule 702
5    imposes special obligation on the judge to ensure that expert’s testimony “is not only
6    relevant, but reliable.” Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 149 (1999).
7    The test for reliability is the soundness of the expert’s methodology, not the accuracy of
8    the conclusions. Stilwell v. Smith & Nephew, Inc. 482 F.3d 1187, 1192 (9th Cir. 2007).
9    In all cases where expert testimony is offered, the trial judge must find that the testimony
10
     is “properly grounded, well-reasoned and not speculative before it can be admitted.” See

11
     FRE 702.
           In addition, Federal Rules of Evidence 703 states, “[a]n expert may base an
12
     opinion on facts or data in the case that the expert has been made aware of or personally
13
     observed. If experts in the particular field would reasonable rely on those kinds of facts
14
     or data in forming an opinion on the subject, they need not be admissible for the opinion
15
     to be admitted. But if the facts or data would otherwise be inadmissible, the proponent of
16
     the opinion may disclose them to the jury only if their probative value in helping the jury
17
     evaluate the opinion substantially outweighs their prejudicial effect.”
18
           It is clear that an expert may not base his or her opinion on speculation or
19
     conjecture. Riegel v. Medtronic, Inc., 451 F.3d 104 (2d Cir. 2006)(expert’s opinion was
20
     properly excluded as speculative and unreliable); Hathaway v. Bazany, 507 F.3d 312,
21   317-319 (5th Cir. 2007)(proposed expert’s testimony was speculative and unreliable under
22   Daubert and thus, it was properly excluded); Menz v. New Holland North America, Inc.
23   507 F.3d 1107, 1114-1115 (8th Cir. 2007)(speculative and unreliable expert testimony
24   was properly excluded).
25         In this case, all of Plaintiffs’ evidence regarding pathogen testing is unreliable
26   because there is no one that will testify as to the testing methodology. Further, the
27   pathogen testing data is not sufficient to show that any identified microorganisms caused
28
     any damages to Plaintiffs’ crops of peas. Indeed, Plaintiffs’ plant pathology expert Coffey

                                                   9
                                DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 12 of 13 Page ID #:3088



1
     admits that there is insufficient information to opine about whether these microorganisms
2    are pathogenic to pea.
3          Coffey admitted that SENASA’s test results showing Stemphylium sarciniforme
4    were insufficient to opine about whether it had an impact in this case. He admitted that
5    Dr. Calderon’s test results regarding Pseudomonas syringae pathovar, Rhizopus,
6    Penicillium were insufficient. He admitted that SGS-Portugal’s NGS testing of the
7    Pantoea sp., Enterobacteriaceae sp., Erwinia sp., Acinetobacter sp., Stephylium sp.,
8    Alternaria sp., Cladosportium sp., Fusarium oxysporum sp., Sclerotinia sp., Crypococcus
9    victoriae, and Thenatephorus cucumeris were insufficient.
10         Given the above, Coffey stakes the entire case on his opinion that Pythium must
11   have caused the damage to the pea crop in this case. Initially, he admits that he has
12   insufficient information to determine what specific species of Pythium was found on the
13   seeds in the testing and therefore cannot opine on whether the Pythium DNA found is
14   Pythium that is pathogenic of peas. There are numerous species of Pythium and only a
15   handful are pathogenic to peas. Coffey’s opinion that the Pythium found from the test
16   must be a species that is pathogenic to peas is pure speculation and conjecture and should
17   be excluded.
18         Coffey admits that Plaintiffs’ alleged crop damage is not consistent with Pythium;
19   yet still insists on pursuing a theory that Pythium was brought to Plaintiffs’ field in Peru
20   from the sapphire seeds from Corona. He admits that there is no scientific literature to
21   support the fact that Pythium can survive in seed and only posits that it theoretically
22   could. Coffey’s opinion is here not well-reasoned or properly grounded to be reliable
23   under Rule 702. It is pure speculation and conjecture on Coffey’s part that Pythium was
24   brought to Peru through the sapphire seeds. Accordingly, the Court should exercise its
25   discretion and exclude Coffey’s opinions regarding Pythium.
26         Given Coffey cannot opine on whether the above microorganisms caused any
27   damage to the subject sapphire pea crop, these test results have no relevance in this case
28   and should be excluded. FRE 401. Even if there is a scintilla of relevance in these tests,
     any probative value is outweighed by unfair10
                                                 prejudice, confusing the issues, misleading
                                DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
Case 2:17-cv-08220-DMG-SK Document 162 Filed 06/11/21 Page 13 of 13 Page ID #:3089



1
     the jury, undue delay or wasting time. FRE 403. Indeed, the presentation of this
2
     evidence will only prejudice Corona by confusing the issues and misleading the jury.
3
     Even though there is no evidence that these microorganisms are pathogenic to peas, the
4
     jury will wonder why these reports are introduced. The jury may find that if evidence is
5
     introduced, there may be a basis that the these microorganisms affected Plaintiffs’ crops.
6
     Moreover, the Court has issued strict time limitations for the parties’ introduction of
7
     evidence (9 hours each side). Plaintiffs’ introduction of these reports about
8
     microorganism that are not pathogenic to peas will only cause undue delay and wasting
9
     of time. Thus, evidence of these tests should be excluded at trial and Coffey should be
10
     prohibited from testifying about them.
11

12
     II.   CONCLUSION
13
           Corona looks forward to addressing the issues outlined above during trial of the
14
     captioned matter.
15

16
     DATED: June 11, 2021                     HORTON, OBERRECHT & KIRKPATRICK
17

18

19                                            By: _________________________________
                                                   Cheryl A. Kirkpatrick
20
                                                   Fang Li
21                                                 Attorneys for Corona Seeds, Inc.
22

23

24

25

26

27

28


                                                  11
                               DEFENDANT CORONA SEEDS, INC.’S TRIAL BRIEF
